Case 1

THE UNITED STATES COORTFILED =

 

 

No aT | REI . 2N DESTRICT SEP 23 2020

 

 

 

 

2 OF . U.S. DISTRICT COURT-WYND-.-

CLARKSBURG, WY 2630]. 3
WEST VIRGINIA

 

 

 

_ noc yonibecton ne
Cc& BS 1¢ ZO-CVv-O0120-TSk-MS

 

 

2D ENDAN Rode.

 

 

(ph

APPelies ).

g

 

UNITED STATES -

 

 

 

 

 

 

 

 

 

 

 

 

7M CYLON For Defau +e

 

 

 

 

 

 

Detit TioNer: -, Rrencion R Bocsie | ProSe moves

TIO
for ON order to place ve Coveroment f

Default Per Federa} Role IaCac2) AS they
~ Feiler to_i issue c Oov argument of jQuJ

 

: ; { ye / yy \ ‘] COX of tex the. Lf ( S

 

of Petitiogers Bass Motion to \ecate iS

 

 

 

 

conviction ,dochetecs 07/12/20. With The

 

 

Statement |
cche t+ a OPfRSition
eo os © _ H/| | /AO, Petitioner MOVES

 

 

 

haying, Dos:
Case 1:19-cr-00016-TSK-MJA Document 119 Filed 09/23/20 Page 2 of 2 PagelD #: 484 ee)

 

 

for The Court 16 SronT FhiS motion Piacior
the Government ta Defau| + cad Proceeck with

 

 

 

the Soramary qudgement to cdaress The
Petitioners habeavS CorpeS Pebhom Promptly
Ond timely GS a Matter of Leu.

 

 

 

Avendon FQ, Adie |
AIS oa-CS]

Holt Reckiey

Po. Z0x% ASo
Raaver WY, ASH)

 

 

 

 

 

 

 

 

 

 

 

 
